909 F.2d 803
Carroll F. YOUNGBLOOD, Petitioner-Appellant,v.James A. COLLINS, Director, Texas Department of CriminalJustice, Institutional Division, Respondent-Appellee.
No. 88-2888.
United States Court of Appeals,Fifth Circuit.
Aug. 13, 1990.

John R. "Randy" Farrar, Staff Counsel for Inmates, TDC, Huntsville, Tex., for petitioner-appellant.
S. Michael Bozarth, Charles A. Palmer, Asst. Attys. Gen., and Jim Mattox, Atty. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Eastern District of Texas, Robert M. Parker, Chief Judge.
Before GEE, GARZA and JONES, Circuit Judges.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
By an opinion to be found at 882 F.2d 956, this court had reversed the denial of the writ of habeas corpus by the court below and remanded for a new trial.


2
The Supreme Court in Collins, Director, Texas Department of Criminal Justice, Institutional Division v. Youngblood, --- U.S. ----, 110 S.Ct. 2715, 111 L.Ed.2d 30, reversed this court and remanded the case in accordance with that opinion.  We now AFFIRM the denial of the writ of habeas corpus to Youngblood by the Court below.